Citation Nr: 1226126	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  03-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to April 1985 and from October 1990 to May 1991.  The Veteran served in the Persian Gulf during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In July 2011, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

Hypertension did not manifest during service or within one year of separation from service and is not related to a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor is it due to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1 , 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including hypertension, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Board observes that a blood pressure reading is considered to be above normal when the systolic reading is 140 millimeters (mm.) of mercury (Hg) or greater or the diastolic reading is 90 mm. Hg or greater, usually designated as 140/90. Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records do not reflect diagnoses or treatment of hypertension.  Service treatment records show normal blood pressure readings, except for a reading of 134/94 in December 1978, a reading of 140/80 in September 1982, a reading of 140/90 in 1984 and a reading of 134/90 in April 1989.  The March 1985 discharge examination noted a blood pressure reading of 118/76.  

A report of a March 1985 redeployment physical reflects that the Veteran checked "yes" to a history of high blood pressure.  The examiner noted that the Veteran had a normal blood pressure reading of 118/76 and was not prescribed medication.  The April 1991 discharge examination shows a blood pressure reading of 130/80.  Therefore, the medical evidence does not show hypertension in service.

Post-service evidence does not show diagnosis or treatment of hypertension within one year of separation from service.  A report of VA examination dated in October 1991, noted the following blood pressure readings:  130/94, 127/87, and 127/91.  While two readings show systolic pressures over 90, the evidence does not show that the readings were sustained.  A May 1994 VA Persian Gulf Registry examination noted normal blood pressure further demonstrating that the isolated systolic readings were not sustained.  

Records show blood pressure readings of 145/102 in April 1996, 138/98 in August 1998, and 163/101 in October 2001.  A June 2003 VA muscles examination noted a two-year history of hypertension, dating the onset to 2001 - ten years after discharge.  According to the January 2008 VA hypertension examination, the Veteran reported that he had taken hypertension medication for approximately 10 years, dating the onset of hypertension to 1998 - seven years after discharge.  

The Veteran had a VA examination in January 2008.  The Veteran reported that he had been on medication for hypertension for approximately 10 years.  In reviewing the service medical records, the examiner noted that there were numerous normal blood pressure readings.  On one occasion in 1984, the Veteran was hospitalized with headaches.  At that time, he had a blood pressure reading of 140/90.  On another occasion in 1997, when he was having a headache, a blood pressure reading of 140/90 was recorded.  

The examiner indicated that he did not find any other abnormal readings, and 140/90 would be considered high-normal.  The examiner stated that, on these two occasions, it was probably related to the pain from the headaches the Veteran was having at the time.  

The examiner diagnosed essential hypertension.  The examiner opined that the Veteran had high blood pressure and was on treatment for this.  It was noted that the Veteran thought he had been on treatment for 10 years but was not certain.  There was no evidence of target organ damage.  The examiner stated that he would not consider the blood pressures of 140/90 on two occasions when he had migraine headaches, as indicative of hypertension.  He had numerous other blood pressure readings that were normal.  The examiner concluded that, in his opinion, it is less likely than not that hypertension began during active service.  

In September 2008, the Board remanded the claim to obtain an addendum opinion from the examiner who performed the January 2008 examination.   The Board requested that the examiner address the relationship between  the Veteran's service-connected migraine headaches and hypertension.  

The Veteran had a VA examination in January 2009.  The examiner indicated that he reviewed the previous examination done in January 2008.  The examiner stated that, as mentioned in the initial report, he did review the hospitalization in 1984 when the Veteran was hospitalized with headaches.  At that time, his blood pressure was 140/90.  It was also noted that he had a blood pressure reading of 140/90 in 1997.  The examiner stated that both of these are considered high normal.  

The examiner stated that he would not associate headaches to be due to a blood pressure reading at that level.  The examiner indicated that he had reviewed the claims folder and was not instructed as to which hospitalization to review.  The examiner stated that, after reviewing the claims folder again, it was his opinion that the headaches did not make it more difficult to control the Veteran's hypertension.  The examiner stated that, likewise, his service-connected PTSD had not hastened, increased or made his hypertension more difficult to control.  

In July 2011, the Board remanded the claim in order to obtain a medical opinion.  The examiner was requested to address whether service connected migraine headaches caused or aggravated hypertension.  The examiner was also requested to address whether PTSD caused or aggravated hypertension.  

In August 2011, a VA provided an addendum opinion.  The examiner reviewed the claims file again. The examiner stated that, in his opinion it was less likely than not that service-connected migraine headaches with  muscle tension headaches caused the Veteran's hypertension.  The examiner explained that this is not a medically accepted cause for hypertension.

The examiner opined that it was less likely than not that service-connected migraine headaches aggravated hypertension.  The examiner stated that, whereas it is conceivable that a severe migraine might temporarily aggravate hypertension, there is not any medical evidence to suggest that the Veteran's migraines would permanently aggravate hypertension.  

The examiner further opined that it was less likely than not that the Veteran's service-connected PTSD caused his hypertension, as this is not a recognized medical cause for hypertension.  The examiner stated that the Veteran has essential hypertension.  The examiner concluded that it was less likely than not that the Veteran's service-connected PTSD aggravated hypertension.  The examiner stated that there was no medical evidence that PTSD would aggravate hypertension. 

The Board has considered the Veteran's statements regarding his disability.  In statements in support of his claim, including a written statement dated in May 2004, he has indicated that he developed high blood pressure after his service in the Gulf War.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

The Veteran is competent to describe symptoms which are within the realm of his personal knowledge.  While he is competent to describe certain symptoms associated with his hypertension, he is not competent to provide testimony regarding the etiology of his hypertension.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  

The etiology of the Veteran's hypertension is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, his statements regarding etiology of his hypertension do not constitute competent evidence on which the Board can make a service connection determination.

For the above reasons, the Board concludes that a nexus between the Veteran's current hypertension and his service or a service-connected disability has not been shown.  The Board concludes that hypertension did not manifest during service or within one year of separation from service and has not been shown to be related to service or to a service-connected disability.  Accordingly, as the preponderance of the evidence is against the claim, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO initially provided the Veteran with VCAA notice regarding the claim for service connection for hypertension in March 2002.  This notice did not satisfy the requirements of Dingess.  To that end, he was provided with a fully compliant notice letter in December 2007.  Thereafter, the claim was readjudicated in the March 2008 supplemental statement of the case, curing any defect with regard to the timing of the VCAA notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


